UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Amendment No. 1 Cullen Agricultural Holding Corp (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this schedule is filed: ¨Rule 13d-1(b) ¨Rule13d-1(c) þRule 13d-1(d) The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No.:229894100 1.NAME OF REPORTING PERSON Drawbridge DSO Securities LLC 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6.SHARED VOTING POWER 0 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 0 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0 12.TYPE OF REPORTING PERSON OO 2 CUSIP No.:229894100 1.NAME OF REPORTING PERSON Drawbridge OSO Securities LLC 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6.SHARED VOTING POWER 0 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 0 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.TYPE OF REPORTING PERSON OO 3 CUSIP No.:229894100 1.NAME OF REPORTING PERSON Drawbridge Special Opportunities Fund LP 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6.SHARED VOTING POWER 0 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 0 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0 12.TYPE OF REPORTING PERSON PN 4 CUSIP No.:229894100 1.NAME OF REPORTING PERSON Drawbridge Special Opportunities Fund Ltd. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6.SHARED VOTING POWER 0 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 0 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.TYPE OF REPORTING PERSON OO 5 CUSIP No.:229894100 1.NAME OF REPORTING PERSON Drawbridge Special Opportunities Intermediate Fund L.P. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6.SHARED VOTING POWER 0 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 0 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.TYPE OF REPORTING PERSON OO 6 CUSIP No.:229894100 1.NAME OF REPORTING PERSON Drawbridge Special Opportunities GP LLC 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6.SHARED VOTING POWER 0 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 0 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.TYPE OF REPORTING PERSON OO 7 CUSIP No.:229894100 1.NAME OF REPORTING PERSON Drawbridge Special Opportunities Offshore GP LLC 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6.SHARED VOTING POWER 0 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 0 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.TYPE OF REPORTING PERSON OO 8 CUSIP No.:229894100 1.NAME OF REPORTING PERSON Drawbridge Special Opportunities Offshore Fund Ltd. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6.SHARED VOTING POWER 0 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 0 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.TYPE OF REPORTING PERSON OO 9 CUSIP No.:229894100 1.NAME OF REPORTING PERSON Drawbridge Special Opportunities Advisors LLC 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6.SHARED VOTING POWER 0 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 0 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.TYPE OF REPORTING PERSON OO 10 CUSIP No.:229894100 1.NAME OF REPORTING PERSON Fortress Principal Investment Holdings IV LLC 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6.SHARED VOTING POWER 0 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 0 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.TYPE OF REPORTING PERSON OO 11 CUSIP No.:229894100 1.NAME OF REPORTING PERSON FIG LLC 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6.SHARED VOTING POWER 0 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 0 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.TYPE OF REPORTING PERSON OO 12 CUSIP No.:229894100 1.NAME OF REPORTING PERSON Fortress Operating Entity I LP 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6.SHARED VOTING POWER 0 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 0 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.TYPE OF REPORTING PERSON PN 13 CUSIP No.:229894100 1.NAME OF REPORTING PERSON FIG Corp. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6.SHARED VOTING POWER 0 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 0 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.TYPE OF REPORTING PERSON CO 14 CUSIP No.:229894100 1.NAME OF REPORTING PERSON Fortress Investment Group LLC 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6.SHARED VOTING POWER 0 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 0 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0 12.TYPE OF REPORTING PERSON OO 15 Item 1. (a) Name of Issuer: The name of the issuer is Cullen Agricultural Holding Corp. (the “Issuer”). (b) Address of Issuer’s Principal Executive Offices: The Issuer’s principal executive offices are located at 22 Barnett Shoals Road, Watkinsville, Georgia 30677. Item 2. (a) Name of Person Filing: This statement is filed by: (i) Drawbridge DSO Securities LLC, a Delaware limited liability company, directly owned the Common Stock described herein; (ii) Drawbridge OSO Securities LLC, a Delaware limited liability company, directly owned the Common Stock described herein; (iii) Drawbridge Special Opportunities Fund LP, a Delaware limited partnership, is the sole managing member of Drawbridge DSO Securities LLC; (iv) Drawbridge Special Opportunities Fund Ltd., a Cayman Islands company, is the sole managing member of Drawbridge OSO Securities LLC; (v) Drawbridge Special Opportunities Intermediate Fund L.P., a Cayman Islands exempted limited partnership, is the sole shareholder of Drawbridge Special Opportunities Fund Ltd.; (vi) Drawbridge Special Opportunities GP LLC, a Delaware limited liability company, is the general partner of Drawbridge Special Opportunities Fund LP; (vii) Drawbridge Special Opportunities Offshore GP LLC, a Delaware limited liability company, is the general partner of Drawbridge Special Opportunities Intermediate Fund L.P.; (viii) Drawbridge Special Opportunities Offshore Fund Ltd., a Cayman Islands company, is the sole limited partner of Drawbridge Special Opportunities Intermediate Fund L.P.; (ix) Drawbridge Special Opportunities Advisors LLC, a Delaware limited liability company, is the investment advisor of each of Drawbridge Special Opportunities Fund LP, Drawbridge Special Opportunities Fund Ltd., Drawbridge Special Opportunities Intermediate Fund L.P. and Drawbridge Special Opportunities Offshore Fund Ltd.; (x) Fortress Principal Investment Holdings IV LLC, a Delaware limited liability company, is the sole managing member of Drawbridge Special Opportunities GP LLC; (xi) FIG LLC, a Delaware limited liability company, is the sole managing member of Drawbridge Special Opportunities Advisors LLC; (xii) Fortress Operating Entity I LP, a Delaware limited partnership, is the sole managing member of each of FIG LLC, Fortress Principal Investment Holdings IV LLC, and Drawbridge Special Opportunities Offshore GP LLC; (xiii) FIG Corp., a Delaware corporation, is the general partner of Fortress Operating Entity I LP; and (xiv) Fortress Investment Group LLC, a Delaware limited liability company, is holder of all the issued and outstanding shares of beneficial interest of FIG Corp. The foregoing persons are hereinafter sometimes collectively referred to as the “Reporting Persons.” Any disclosures herein with respect to persons other than the Reporting Persons are made on information and belief after making inquiry to the appropriate party. 16 (b) Address of Principal Business Office: The address of the principal business office of each of the Reporting Persons is c/o Fortress Investment Group LLC, 1345 Avenue of the Americas, 46th Floor, New York, NY 10105, Attention: Michael Cohn. (c) Citizenship: Each of Drawbridge DSO Securities LLC, Drawbridge OSO Securities LLC, Drawbridge Special Opportunities Offshore GP LLC, Drawbridge Special Opportunities GP LLC, Drawbridge Special Opportunities Advisors LLC, Fortress Principal Investment Holdings IV LLC, FIG LLC and Fortress Investment Group LLC is a limited liability company organized under the laws of the State of Delaware. Each of Drawbridge Special Opportunities Fund LP and Fortress Operating Entity I LP is a limited partnership organized under the laws of the State of Delaware. Each of Drawbridge Special Opportunities Fund Ltd. and Drawbridge Special Opportunities Offshore Fund Ltd. is a company organized under the laws of the Cayman Islands. Drawbridge Special Opportunities Intermediate Fund L.P. is an exempted limited partnership organized under the laws of the Cayman Islands. FIG Corp. is a corporation organized under the laws of the State of Delaware. (d) Title of Class of Securities: Common Stock, par value $0.0001 per share (the “Common Stock”). (e) CUSIP Number: Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) £ Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) £ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) £ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) £ Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) £ An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). (f) £ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F). (g) £ A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). (h) £ A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813). (i) £ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3). (j) £ Group, in accordance with §240.13d-1(b)(1)(ii)(J). 17 Item 4. Ownership. As of December 31, 2010, Drawbridge DSO Securities LLC is the beneficial owner of 0 shares of Common Stock, and Drawbridge OSO Securities LLC is the beneficial owner of 0 shares of Common Stock. A. Drawbridge DSO Securities LLC (a) Amount beneficially owned:0 (b) Percent of class: 0% (c) (i)Sole power to vote or direct the vote:0 (ii) Shared power to vote or direct the vote:0 (iii) Sole power to dispose or direct the disposition:0 (iv) Shared power to dispose or direct the disposition:0 B. Drawbridge OSO Securities LLC (a) Amount beneficially owned:0 (b) Percent of class: 0% (c) (i)Sole power to vote or direct the vote:0 (ii) Shared power to vote or direct the vote:0 (iii) Sole power to dispose or direct the disposition:0 (iv) Shared power to dispose or direct the disposition:0 C. Drawbridge Special Opportunities Fund LP (a) Amount beneficially owned:0 (b) Percent of class: 0% (c) (i)Sole power to vote or direct the vote:0 (ii) Shared power to vote or direct the vote:0 (iii) Sole power to dispose or direct the disposition:0 (iv) Shared power to dispose or direct the disposition:0 D. Drawbridge Special Opportunities Fund Ltd. (a) Amount beneficially owned: 0 (b) Percent of class: 0% (c) (i)Sole power to vote or direct the vote:0 (ii) Shared power to vote or direct the vote:0 (iii) Sole power to dispose or direct the disposition:0 (iv) Shared power to dispose or direct the disposition:0 E. Drawbridge Special Opportunities GP LLC (a) Amount beneficially owned:0 (b) Percent of class: 0% (c) (i)Sole power to vote or direct the vote:0 (ii) Shared power to vote or direct the vote:0 (iii) Sole power to dispose or direct the disposition:0 (iv) Shared power to dispose or direct the disposition:0 18 F. Drawbridge Special Opportunities Intermediate Fund L.P. (a) Amount beneficially owned: 0 (b) Percent of class: 0% (c) (i)Sole power to vote or direct the vote:0 (ii) Shared power to vote or direct the vote:0 (iii) Sole power to dispose or direct the disposition:0 (iv) Shared power to dispose or direct the disposition:0 G. Drawbridge Special Opportunities Offshore GP LLC (a) Amount beneficially owned: 0 (b) Percent of class: 0% (c) (i)Sole power to vote or direct the vote:0 (ii) Shared power to vote or direct the vote:0 (iii) Sole power to dispose or direct the disposition:0 (iv) Shared power to dispose or direct the disposition:0 H. Drawbridge Special Opportunities Offshore Fund Ltd. (a) Amount beneficially owned: 0 (b) Percent of class: 0% (c) (i)Sole power to vote or direct the vote:0 (ii) Shared power to vote or direct the vote:0 (iii) Sole power to dispose or direct the disposition:0 (iv) Shared power to dispose or direct the disposition:0 I. Drawbridge Special Opportunities Advisors LLC (a) Amount beneficially owned:0 (b) Percent of class: 0% (c) (i)Sole power to vote or direct the vote:0 (ii) Shared power to vote or direct the vote:0 (iii) Sole power to dispose or direct the disposition:0 (iv) Shared power to dispose or direct the disposition:0 J. Fortress Principal Investment Holdings IV LLC (a) Amount beneficially owned:0 (b) Percent of class: 0% (c) (i)Sole power to vote or direct the vote:0 (ii) Shared power to vote or direct the vote:0 (iii) Sole power to dispose or direct the disposition:0 (iv) Shared power to dispose or direct the disposition:0 K. FIG LLC (a) Amount beneficially owned:0 (b) Percent of class: 9.80% (c) (i)Sole power to vote or direct the vote:0 (ii) Shared power to vote or direct the vote: 0 (iii) Sole power to dispose or direct the disposition:0 (iv) Shared power to dispose or direct the disposition:0 L. Fortress Operating Entity I LP (a) Amount beneficially owned:0 (b) Percent of class: 0% (c) (i)Sole power to vote or direct the vote:0 (ii) Shared power to vote or direct the vote:0 (iii) Sole power to dispose or direct the disposition:0 (iv) Shared power to dispose or direct the disposition: 0 19 M. FIG Corp. (a) Amount beneficially owned:0 (b) Percent of class: 0% (c) (i)Sole power to vote or direct the vote:0 (ii) Shared power to vote or direct the vote: 0 (iii) Sole power to dispose or direct the disposition:0 (iv) Shared power to dispose or direct the disposition:0 N. Fortress Investment Group LLC (a) Amount beneficially owned: 0 (b) Percent of class: 0% (c) (i)Sole power to vote or direct the vote:0 (ii) Shared power to vote or direct the vote:0 (iii) Sole power to dispose or direct the disposition:0 (iv) Shared power to dispose or direct the disposition:0 20 Item 5. Ownership of Five Percent or Less of a Class. This statement is being filed to report the fact that, as of the date hereof, each Reporting Person has ceased to be the beneficial owner of more than five percent of Common Stock. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of a Group. Not applicable. Item 10. Certification. Not applicable 21 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 14, 2011 DRAWBRIDGE DSO SECURITIES LLC By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 14, 2011 DRAWBRIDGE OSO SECURITIES LLC By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 14, 2011 DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP By: DRAWBRIDGE SPECIAL OPPORTUNITIES GP LLC its general partner By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory 22 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 14, 2011 DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LTD. By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 14, 2011 DRAWBRIDGE SPECIAL OPPORTUNITIES INTERMEDIATE FUND L.P. By: DRAWBRIDGE SPECIAL OPPORTUNITIES OFFSHORE GP LLC its general partner By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 14, 2011 DRAWBRIDGE SPECIAL OPPORTUNITIES GP LLC By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 14, 2011 DRAWBRIDGE SPECIAL OPPORTUNITIES OFFSHORE GP LLC By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory 23 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 14, 2011 DRAWBRIDGE SPECIAL OPPORTUNITIES OFFSHORE FUND LTD. By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 14, 2011 DRAWBRIDGE SPECIAL OPPORTUNITIES ADVISORS LLC By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 14, 2011 FORTRESS PRINCIPAL INVESTMENT HOLDINGS IV LLC By: /s/Michael Cohn Name:Michael Cohn Title: Chief Compliance Officer SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 14, 2011 FIG LLC By: /s/MichaelCohn Name: Michael Cohn Title: Chief Compliance Officer 24 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 14, 2011 FORTRESS OPERATING ENTITY I LP By: FIG CORP. its general partner By: /s/Michael Cohn Name: Michael Cohn Title: Chief Compliance Officer SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 14, 2011 FIG CORP. By: /s/Michael Cohn Name: Michael Cohn Title: Chief Compliance Officer SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 14, 2011 FORTRESS INVESTMENT GROUP LLC By: /s/Michael Cohn Name: Michael Cohn Title: Chief Compliance Officer 25
